DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 03/08/2022.  Claims 1-3, 5-10, and 12-56 remain pending in the application. Claim1 and 17-18 are independent.

Drawings
Applicant's amendment to the drawings and specification corrects previous objections; therefore, the previous objections are withdrawn. 

Specification
Applicant's amendment to the specification corrects previous objections; therefore, the previous objections are withdrawn. 

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn. 

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejection; therefore, the previous objection is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8, 15, 17-18, 21-22, 24-28, 34, 38-39, 41-45, 51, and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over WILSON et al. (US 2018/0091732 A1, published on 03/29/2018), hereinafter WILSON in view of Singh ("Samsung Galaxy Watch || How to Change Watch Face || Tips and Tricks" available at <https://www.youtube.com/watch?v=xiEClfe1SN4>, published on 12/04/2018), hereinafter Singh.

Independent Claims 1 and 17-18
WILSON discloses a computer system (WILSON, 100 in FIGS. 1A and 2; 300 in FIG. 3; 500 in FIG. 5A; ¶¶ [0047], [0151], [0154], and [0184]: electronic device/portable multifunction device/personal electronic device), comprising: 
a display generation component (WILSON, 112 in FIGS. 1A and 2; 340 in FIG. 3; 504 in FIG. 5; ¶¶ [0051], [0063], [0151], [0154], and [0184]: touch-sensitive display system/touch screen); 
a rotatable input device (WILSON, 506 in FIG. 5A; ¶¶ [0186]-[0187]: examples of physical input mechanisms 506 and 508 include push buttons and rotatable mechanisms; e.g., input mechanism 506 is a rotatable input device or a depressible and rotatable input device); 
one or more processors (WILSON, 120 in FIG. 1A; 310 in FIG. 3; ¶¶ [0051] and [0154]: processor(s) and CPU(s)); and 
memory (WILSON, 102 in FIG. 1A; 370 in FIG. 3; ¶¶ [0051], [0055], and [0154]: memory/computer-readable storage mediums) storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (WILSON, FIG. 1A; ¶ [0056]: the one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data) for: 
displaying, via the display generation component, an avatar editing user interface (WILSON, FIGS. 9A-G; ¶ [0262]: device 600 is displaying avatar customization interface 900 on display 601 for editing a currently selected avatar displayed in region 900A) (WILSON, FIGS. 15A-F; ¶ [0351]: avatar customization interface 1500 enables editing of the selected avatar feature in response to gestures received on display 601) that includes concurrently displaying: at least a portion of an avatar having a plurality of avatar features (WILSON, FIGS. 9A-G; ¶¶ [0262]-[0263] : avatar customization interface 900 includes avatar-display region 900A, feature-selection control region 900B, and feature-option control region 900C, wherein avatar-display region 900A displays a currently selected avatar, and feature selection control region 900B includes a ribbon of feature representations 907-911 and an indicator showing the currently selected avatar feature, wherein each representations corresponding to a feature, e.g., eyes, ears, nose, face, eyeglasses, hair, chin, eyebrows) (WILSON, FIGS. 15A-F; ¶ [0349]: avatar customization interface 1500 includes display of avatar 1501, feature-selection control region containing feature representations 1507-1511, and feature-option control region containing option representations 1502-1506, wherein feature representations 1507-1511 correspond to avatar features that can be edited in avatar customization interface 1500 and includes an indicator (the bolding around indicator 1508) that identifies a representation that corresponds to a feature that is currently selected for editing), 
wherein displaying at least the portion of the avatar includes displaying a respective avatar feature with a first characteristic option; and a characteristic selection element corresponding to a set of characteristic options for the respective avatar feature, wherein the set of characteristic options includes the first characteristic option for the respective avatar feature (WILSON, FIG. 9A; ¶ [0264]: feature-option control region 900C includes a ribbon of option representations 902-906 that correspond to different available options for the selected avatar feature, e.g., if feature representation 909 in FIG. 9A corresponds to the ear feature, option representations 902-906 represent different types (e.g., shapes, sizes, appearances) of ears; option control region 900C includes an indicator showing the currently selected option for avatar 901; FIGS. 9A-B; ¶ [0265]: after a new feature has been selected for editing via touch input 912 on feature representation 908, which corresponds the hair of avatar; avatar customization interface 900 has been updated to indicate that the feature  corresponding to representation 908 is selected for editing; to show option representations 913-917 that correspond to the feature selected for editing; to indicate that option representation 915 (e.g., the hair style of avatar 901 depicted in FIG. 9B) is the currently selected feature option for avatar 901; to show a color-selection control region 900D that includes color representations 918-922 that correspond to available colors for the selection feature option; and to indicate a currently selected color (the color corresponding to representation 920) for the currently selected feature option; FIGS. 9E-F; ¶ [0269]: after the feature (e.g., eyeglasses) corresponding to representation 927 has been selected for editing via touch 931, option representations 932-936 display different style options for the avatar's eyeglasses, wherein option representation 934 corresponds to a no-eyeglasses option, which is reflected in avatar 901 in FIG. 9F, and although color representations 937-941 are available for the eyeglass feature, because the no-eyeglass option is currently selected, no color representation is currently indicated as being selected) (WILSON, FIG. 15A; ¶¶ [0349]-[0350]: option representations 1502-1511 correspond to feature options that each correspond to a different style (e.g., shape, size, type) of the selected feature; indicators 1512 provide a visual indication of what avatar feature is currently selected for editing in the feature selection control region; FIGS. 15C-D; ¶ [0354]: in response to receiving the selection of a different feature representation (e.g., representation 1509) via touch 1515, indicator 1512 has moved to show that the feature corresponding to representation 1509 that is selected for editing is the nose; additionally, feature-option control region now contains new feature option representations 1516-1520, and color-selection control region with color representation 1521-1525 is also displayed with an indication that the color corresponding to representation 1525 is currently selected);
while displaying at least the portion of the avatar and the characteristic selection element, detecting a  input of the  (WILSON, FIGS. 9B, 9C, and 9F; ¶¶ [0261]-[0267] and [0270]: while Avatar-display region 900A displays a currently selected avatar for editing and Feature-option control region 900C including a ribbon of option representations 902-906/913-917/932-936 that correspond to different available options for the selected avatar feature, after the user selected a new hair style corresponding to representation 917 via touch 923 on touch-sensitive display 601; after the user selected a new hair color corresponding to representation 922 via touch 924 on touch-sensitive display 601; after the eyeglass style corresponding to representation 936 has been selected via touch 938 on touch-sensitive display 601); and 
in response to detecting the  input of the  input of the and the second characteristic option is different from the first characteristic option (WILSON, FIGS. 9B-9C; ¶¶ [0265]-[0266]: after the user selected a new hair style corresponding to representation 917 via touch 923, avatar 901 is updated to reflect the new hair style and avatar customization interface 900 is updated to indicate representation 917 is the currently selected feature option; i.e. ceasing to display the old hair style representation 915 in FIG. 9B and displaying the new hair style representation 917 in FIG. 9C, wherein the new hair style representation 917 is different to the old hair style representation 915, and both are selected among option representations 913-917 that correspond to the feature (e.g., hair) selected for editing) (WILSON, FIGS. 9C-9D; ¶¶ [0267] and [0265]: ; after the user selected a new hair color corresponding to representation 922 via touch 924, avatar 901 is updated to reflect the new hair color and avatar customization interface 900 is updated to indicate that representation 922 is the currently selected color option; i.e. ceasing to display the old hair color representation 920 in FIG. 9C and displaying the new hair color representation 922 in FIG. 9D, wherein the new hair color representation 922 is different to the old hair color representation 920, and both are selected among color representations 918-922 that correspond to available colors for the selection feature option) (WILSON, FIGS. 9F-G; ¶¶ [0269]-[0270]: after the eyeglass style corresponding to representation 936 has been selected via touch 938, representation 936 corresponds to the eyeglasses that avatar 901 is wearing as reflected in avatar 901, and the color corresponding to representation 939 is selected for the eyeglasses, either by default or by user selection; i.e. ceasing to display the no-eyeglasses option representation 934 in FIG. 9F and displaying the eyeglass style representation 936 in FIG. 9G, wherein the no-eyeglasses option representation 934 is different to the eyeglass style representation 936, and both are selected among eyeglass style representations 932-936 that correspond to available colors for the selection feature option).
WILSON further discloses a non-transitory computer-readable storage medium (WILSON, 102 in FIG. 1A; 370 in FIG. 3; ¶¶ [0051], [0055], and [0154]: memory/computer-readable storage mediums) storing one or more programs configured to be executed by one or more processors of a computer system with a display generation component (WILSON, 112 in FIGS. 1A and 2; 340 in FIG. 3; 504 in FIG. 5; ¶¶ [0051], [0063], [0151], [0154], and [0184]) and a rotatable input device  (WILSON, 506 in FIG. 5A; ¶¶ [0186]-[0187]), the one or more programs including instructions described above (WILSON, FIG. 1A; ¶ [0056]: the one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data).
WILSON further discloses determines the appropriate modification to avatar 1501 based on any of several factors, including the type of gesture (e.g., tap, pinch, drag, and rotation), the direction (e.g., vertical, horizontal, clockwise, counterclockwise, expanding, squeezing), the currently selected avatar feature, and/or the location of the gesture (WILSON, TABLE 1; ¶¶ [0351] and [0360]-[0361]).
WILSON fails to explicitly disclose while displaying at least the portion of the avatar (i.e., digital image representation of a person or real-word product to be edited) and the characteristic selection element, detecting a rotation input of the rotatable input device; in response to detecting the rotation of the rotatable input device, ceasing to display the respective feature with the first characteristic option; and displaying the respective feature with a second characteristic option, wherein: the second characteristic option is selected from the set of characteristic options based on the rotation input of the rotatable input device.
Singh teaches a system and a method relating to user interface, wherein while displaying at least the portion of the avatar (i.e., digital image representation of a person or real-word product 1 to be edited) and the characteristic selection element, detecting a rotation input of the rotatable input device  (Singh, Pages 18-21 (0:48 – 0:54): while displaying digital image representation of Watch Face design concept (i.e., avatar 901 in WILSON) and characteristic selection element displayed above digital image representation of Watch Face design concept, detecting rotation input of the bezel around the display); in response to detecting the rotation of the rotatable input device, ceasing to display the respective feature with the first characteristic option; and displaying the respective feature with a second characteristic option, wherein: the second characteristic option is selected from the set of characteristic options based on the rotation input of the rotatable input device (Singh, Pages 2-3 (0:33 – 0:34): enter changing Watch Face mode; Pages 4-10 (0:35 – 0:39): select a Watch Face among a plurality of Watch Face options via swiping gesture or rotating a bezel around the display; Pages 11-12 (0:41 – 0:43): initiate customize/edit the first selected Watch Face; Pages 13-16 (0:44 – 0:47 ): change a color of the first selected Watch Face from a plurality of color options according to rotation input of the bezel around the display;  Pages 17-21 (0:48 – 0:54): advance to next option for editing and change Watch Face style between Health Summary and None according to rotation input of the bezel around the display; Pages 22 – 27 (0:54 – 0:59): advance to next option for editing and change Ticking Sound of the first selected Watch Face between mute and unmute according to rotation input of the bezel around the display; Pages 28-29 (0:59 – 1:01): accept the changes to the first selected Watch Face; Pages 30-31 (1:10 – 1:11): initiate customize/edit the second selected Watch Face; Pages 31-40 (1:11 – 1:38): change background of the second selected Watch Face; Pages 41-50 (1:39 – 1:50): advance to next option for editing and change a color of the second selected Watch Face from a plurality of color options according to rotation input of the bezel around the display; e.g., first font color (Page 48 - black) will be erased and replaced by second font color (Page 49 - white) when the bezel around the display is rotated from the first position (Page 48 – between 10 and 15) to the second position (Page 49 – around 10)); Pages 51-55 (1:50 – 1:55): advance to next option for editing and change a font of the second selected Watch Face from a plurality of font options according to rotation input of the bezel around the display; Pages 56-57 (1:56 – 1:57): accept the changes to the second selected Watch Face).
WILSON and Singh are analogous art because they are from the same field of endeavor, a system and a method relating to user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Singh to WILSON.  Motivation for doing so would enhance operability for device with small display and allow users to make changes more efficiently2.

Claims 3, 24, and 41
WILSON in view of Singh discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses wherein the respective avatar feature is automatically displayed with the second characteristic option in response to detecting the rotation of the rotatable input device (WILSON, FIGS. 9B-9D; ¶¶ [0265]-[0267]: after user selecting a new hair style representation 917 and a new hair color representation 922, avatar 901 in avatar customization interface 900 is automatically updated to reflect the new hair style and color) (Singh, Pages 18-21 (0:48 – 0:54): change Watch Face style between Health Summary and None according to rotation input of the bezel around the display; Pages 47-50 (1:46 – 1:50): change font color of the selected Watch Face among a plurality of color options automatically according to rotation input of the bezel around the display; e.g., change font color the selected Watch Face among the first color (Page 47 – yellow), the second color (Page 48/50 - black), and the third color (Page 49 - white) automatically when the bezel around the display is rotated among the first position (Page 47 – around 15), the second position (Page 48/50 – between 10 and 15), and the third position (Page 49 – around 10)).  

Claims 5, 25, and 42
WILSON in view of Singh discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses in accordance with a determination that the respective avatar feature is a first type of feature, displaying the characteristic selection element as a plurality of indicators having a same value for a first visual characteristic (WILSON, 918-922 in FIG. 9B; ¶ [0265]: when the hair feature corresponding to representation 908 is selected for editing, discrete color representations 918-922 that correspond to available colors for the selection feature option are all displayed in the same shape – circle) (WILSON, 937-941; FIG. 9F; ¶ [0269]: when option representation 934 corresponding to a no-eyeglasses option is selected, color representations 937-941 are all displayed in the same size of circles) (Singh, Pages 14-22 (0:44 – 0:47): Label "Colour" are not changed when selection changed); and in accordance with a determination that the respective avatar feature is a second type of feature, displaying the characteristic selection element as a plurality of color indicators having different values for the first visual characteristic (WILSON, 913-917 in FIG. 9B; ¶ [0264]: when selected feature representation 909 corresponds to the ear feature, one or more option representations 902-906, which representing different types (e.g., shapes, sizes, appearances) of ears, are in a shape that reflects the type of ear that corresponds to the representation; i.e.,  discrete option representations 902-906 are displayed in different shapes/sizes/appearances) (WILSON, 937-941 in FIG. 9G; ¶ [0270]: when option representation 936 corresponding to an eyeglasses style wearing by avatar 901 is selected, the selected color representation 939 has larger circle than other color representations 937-938 and 940-941) (Singh, Pages 20-22 (0:49 – 0:54): Label are changed from "Health summary" to "None" when selection changed).

Claims 6, 26, and 43
WILSON in view of Singh discloses all the elements as stated in Claims 5, 25, and 42 respectively and further discloses in accordance with the determination that the respective avatar feature is the second type of feature, displaying, via the display generation component, the respective avatar feature with a first color corresponding to a first color indicator in the plurality of color indicators, and wherein the first color indicator is displayed with a size larger than one or more of the other color indicators in the plurality of color indicators (WILSON, 937-941 in FIG. 9G; ¶ [0270]: when option representation 936 corresponding to an eyeglasses style wearing by avatar 901 is selected, the selected color representation 939 has larger circle than other color representations 937-938 and 940-941) (Singh, Pages 58-59 (3:02 – 3:03): select setting function among a plurality of menu functions; Pages 60-70 (3:05 – 3:08): selecting a setting option among a plurality of available setting options using rotatable bezel of watch, wherein the selected setting option displayed in the center has larger size than other setting options).  

Claims 7, 27, and 44
WILSON in view of Singh discloses all the elements as stated in Claims 5, 25, and 42 respectively and further discloses detecting a request to edit a second avatar feature of the plurality of avatar features; and in response to detecting the request to edit the second avatar feature: in accordance with a determination that the characteristic selection element is displayed as the plurality of indicators having the same value for the first visual characteristic (WILSON, 937-941 in FIG. 9F; ¶ [0269]: when option representation 934 corresponding to a no-eyeglasses option is selected, color representations 937-941 are all displayed in the same size of circles without highlighting indicator) and that the second avatar feature is the second type of feature (WILSON, 937-941 in FIG. 9G; ¶ [0270]: when option representation 936 corresponding to an eyeglasses style wearing by avatar 901 is selected, an highlighting indicator is displayed around the selected color representation 939 and not displayed on other color representations 937-938 and 940-941), displaying, via the display generation component, an animation of the characteristic selection element transitioning from the plurality of indicators having the same value for the first visual characteristic to the plurality of color indicators having different values for the first visual characteristic (WILSON, ¶¶ [0275]-[0276]: in accordance with a determination that the touch input 923 corresponds to selection of the second option 917 for the first avatar feature in the feature-option control region, the electronic device updates the feature-option control region to indicate that the second option for the first avatar feature is currently selected, and  updates the avatar to change the appearance of the first avatar feature in accordance with the second option for the first avatar feature, wherein the electronic device transitioning the first avatar feature based on the first option to the first avatar feature based on the second option via an animation; e.g., animation for moving/changing highlighting indicator) (Singh, Pages 17-19 (0:48 – 0:49), Pages 22-25 (0:54), and Pages 77-80 (3:27 – 3:28): detecting switch from first feature/characteristics setting to second feature/characteristics setting, displaying animation of the transition from first feature/characteristics setting options to second feature/characteristics setting options); and 
in accordance with a determination that the characteristic selection element is displayed as the plurality of color indicators having different respective colors (WILSON, 937-941 in FIG. 9G; ¶ [0270]: when option representation 936 corresponding to an eyeglasses style wearing by avatar 901 is selected, an highlighting indicator is displayed around the selected color representation 939 and not displayed on other color representations 937-938 and 940-941) and that the second avatar feature is the first type of feature (WILSON, 937-941 in FIG. 9F; ¶ [0269]: when option representation 934 corresponding to a no-eyeglasses option is selected, color representations 937-941 are all displayed in the same size of circles without highlighting indicator), displaying, via the display generation component, an animation of the characteristic selection element transitioning from the plurality of color indicators having different values for the first visual characteristic to the plurality of indicators having the same value for the first visual characteristic (WILSON, ¶¶ [0275]-[0276]: in accordance with a determination that the touch input 923 corresponds to selection of the second option 917 for the first avatar feature in the feature-option control region, the electronic device updates the feature-option control region to indicate that the second option for the first avatar feature is currently selected, and  updates the avatar to change the appearance of the first avatar feature in accordance with the second option for the first avatar feature, wherein the electronic device transitioning the first avatar feature based on the first option to the first avatar feature based on the second option via an animation; e.g., animation for moving/changing highlighting indicator) (Singh, Pages 17-19 (0:48 – 0:49), Pages 22-25 (0:54), and Pages 77-80 (3:27 – 3:28): detecting switch from second feature/characteristics setting to first feature/characteristics setting, displaying animation of the transition from second feature/characteristics setting to first feature/characteristics setting).  

Claims 8, 28, and 45
WILSON in view of Singh discloses all the elements as stated in Claims 7, 27, and 44 respectively and further discloses wherein detecting the request to edit the second avatar feature includes detecting, via a touch-sensitive surface, a swipe gesture (WILSON, FIGS. 9D-9E; ¶¶ [0263] and [0268]: if additional features representations are available but cannot be display due to space constraints, device 600 displays the additional feature representations in response to user input, such as a swipe on feature-selection control region 900B) (Singh, Pages 3-6 (0:34 – 0:35): selecting different Watch Face using swipe gesture; Pages 17-19 (0:48 – 0:49), Pages 22-24 (0:54), Pages 41-42 (1:39 – 1:40), and Pages 51-52 (1:50): advance to next editing option for the selected Watch Face using swipe gesture).  

Claims 15, 34, and 51
WILSON in view of Singh discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses in response to detecting the rotation of the rotatable input device, displaying, via the display generation component, a name of the second characteristic option for a predetermined time (Singh, Pages 25-28 (0:59): in response to detecting the rotation of bezel of watch to change from "unmute" ticking sound to "mute" ticking sound, "mute" label are displayed (Page 26) for a short period of time and start to fade away (Page 27) and then disappear (Page 28) before accept the changes).

Claims 21, 38, and 55
WILSON in view of Singh discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses wherein detecting the rotation of the rotatable input device includes detecting an amount of rotation and a direction of rotation of the rotatable input device, and wherein the second characteristic option is selected from the set of characteristic options based on the amount of rotation and the direction of rotation of the rotatable input device (Singh, Pages 42-50 (1:40 – 1:50): change font color of the second selected Watch Face design from a plurality of color options according to direction and amount of rotation input of the bezel around the display as indicated by blue indicator near the bezel; e.g., when blue indicator is near 20 at Page 43 (1:41), Watch Face are displayed with combination of two font colors (green & red); when blue indicator is between 15 and 20 at Page 44 (1:43), Watch Face are displayed with green font color; when blue indicator is near 15 at Page 47 (1:46), Watch Face are displayed with yellow font color; when blue indicator between 10 and 15 at Page 48 (1:47), Watch Face are displayed with black font color; when blue indicator near 10 at Page 49 (1:48), Watch Face are displayed with white font color; when bezel is rotated in reverse direction at Page 49 (1:48), blue indicator is go back to location between 10 and 15 at Page 50 (1:50) and Watch Face are displayed with black font color again).

Claims 22, 39, and 56
WILSON in view of Singh discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses wherein at least the portion of the avatar (i.e. digital image representation to be edited) is displayed in a first area of the display generation component, and wherein the characteristic selection element is displayed in a second area of the display generation component in between the first area and an edge of the display generation component proximate to the rotatable input device (Singh, Pages 18-21 (0:48 – 0:54): characteristic selection element is displayed above digital image representation of Watch Face design concept (i.e., avatar 901 in WILSON) between digital image representation of Watch Face design concept and an edge of the display near the rotating bezel).

Claims 2, 23, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over WILSON in view of Singh as applied to Claims 1 and 17-18 respectively above, and further in view of JONES et al. (US 2018/0074693 A1, published on 03/15/2018), hereinafter JONES.

Claims 2, 23, and 40
WILSON in view of Singh discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses in response to detecting the rotation of the rotatable input device, generating,  (Singh, Pages 43-50 (1:41 – 1:50): in response to rotating the bezel of watch to change from one color to another color) (WILSON, FIGS. 9C-9D; ¶ [0267]: after the user selected a new hair color corresponding to representation 922 via touch 924 in FIG. 9C, avatar 901 is updated to reflect the new hair color).
WILSON in view of Singh further discloses one or more tactile output generators for generating a tactile output (WILSON, 167 in FIG. 1A;357 in FIG. 3; ¶¶ [0051] and [0072]: one or more tactile output generators for generating title outputs, which include one or more electroacoustic devices such as speakers or other audio components and/or electromechanical devices that convert energy into linear motion such as a motor, solenoid, electroactive polymer, piezoelectric actuator, electrostatic actuator, or other tactile output generating component).
WILSON in view of Singh fails to explicitly disclose in response to detecting the rotation of the rotatable input device, generating, via one or more tactile output generators, a tactile output.
JONES discloses a system and a method relating to computer user interfaces (JONES, ¶ [0002]), wherein in response to detecting the rotation of the rotatable input device, generating, via one or more tactile output generators, a tactile output (JONES, FIGS. 6O-6S; ¶¶ [0215], [0222]-[0225], and [0227]: while the electronic device 600 is continuing to detect an input (e.g., rotational input 634) via the second input mechanism (e.g., rotational input mechanism 608), the electronic device 600 provides an output (e.g., a visual output, a tactile output, or an audio output, or a combination thereof) indicative of an ongoing transition from the first mode/GUI (FIG. 6O) into the second mode/GUI (FIGS. 6R-6S), and also the output indicative of an ongoing transition is an animation, e.g., FIGS. 6P-6R; in accordance (or in response to) with a determination that the one or more characteristics of the input (e.g., rotational input 634) detected via the second input mechanism meet the set of predefined criteria, the electronic device 600 transitions into the second mode and provides an output (e.g., a visual output, a tactile output, or an audio output, or a combination thereof) indicative of a successful transition from the first mode/GUI to the second mode/GUI).
WILSON in view of Singh, and JONES are analogous art because they are from the same field of endeavor, a system and a method relating to computer user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of JONES to WILSON in view of Singh.  Motivation for doing so would provide affirmation to the user, which has less impact from environmental factors so that it is more easily to recognize (JONES, ¶ [0249]).

Claims 9-10, 12-14, 29-33, and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over WILSON in view of Singh as applied to Claims 1 and 17-18 respectively above, and further in view of SCAPEL et al. (US 2019/0339847 A1, published on 11/07/2019), hereinafter SCAPEL.

Claims 9, 29, and 46
WILSON in view of Singh discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses while displaying at least the portion of the avatar and the characteristic selection element, detecting an input corresponding to a location of the characteristic selection element; and in response to detecting the input corresponding to the location of the characteristic selection element, displaying avatar feature while maintaining display of at least the portion of the avatar (WILSON, FIGS. 9A-9B; ¶ [0265]: after a new feature has been selected for editing via touch input on feature representation 908, a color-selection control region 900D is shown, which includes color representations 918-922 that correspond to available colors for the selection feature option).
WILSON in view of Singh further discloses that in response to detecting a touch input on a location of setting selection elements, replacing display of setting selection elements with display of a plurality of sub-options corresponding to the selected setting selection element (Singh, Pages 71-74 at time stamp 3:10 – 3:12).
WILSON in view of Singh fails to explicitly disclose replacing display of the characteristic selection element with display of a plurality of sub-options corresponding to the characteristic option being displayed for the respective avatar feature while maintaining display of at least the portion of the avatar.
SCAPEL discloses a system and a method relating to editing avatars (SCAPEL, ¶ [0002]), wherein replacing display of the characteristic selection element with display of a plurality of sub-options corresponding to the characteristic option being displayed for the respective avatar feature while maintaining display of at least the portion of the avatar (SCAPEL, FIGS. 8AY-AZ; ¶¶ [0372]-[0375]: detecting input 889 (e.g., a touch gesture on display 601) on selected lip color option 890 from color palette 888 with a variety of color options; in response to detecting selection of selected lip color option 890, device 600 displays avatar lips 828 updated to match the color of selected lip color option 890, and display of color palette 888 with a variety of color options is replaced by display of lip color slider 892).
WILSON in view of Singh, and SCAPEL are analogous art because they are from the same field of endeavor, a system and a method relating to relating to editing avatars.  It is also well known in the art that option menu is always replaced by sub-option menu when space for displaying sub-option menu is limited as indicated by Singh at time stamp 3:10 – 3:12 (Pages 71-74).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SCAPEL to WILSON in view of Singh.  Motivation for doing so would provide a less crowded user interface and enhance user experience.

Claims 10, 30, and 47
WILSON in view of Singh and SCAPEL discloses all the elements as stated in Claims 9, 29, and 46 respectively and further discloses wherein the plurality of sub-options are displayed as a continuous range of options, and prior to detecting the input corresponding to the location of the characteristic selection element, displaying the characteristic selection element as a plurality of discrete user interface elements (SCAPEL, FIGS. 8AY-AZ; ¶¶ [0372]-[0375]: detecting input 889 (e.g., a touch gesture on display 601) on selected lip color option 890 from color palette 888 with a variety of discrete color options; in response to detecting selection of selected lip color option 890, device 600 displays avatar lips 828 updated to match the color of selected lip color option 890, and display of color palette 888 with a variety of discrete color options is replaced by display of lip color slider 892 with a continuous range of options).
WILSON in view of Singh, and SCAPEL are analogous art because they are from the same field of endeavor, a system and a method relating to relating to editing avatars.  It is also well known in the art that "More …" option in the discrete color palette3 is usually used to fine tuning the color using a continuous color spectrum.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SCAPEL to WILSON in view of Singh.  Motivation for doing so would allow users to fine turning colors to the users' desires and therefore enhance user experience (SCAPEL, ¶ [0375]).

Claims 12, 31, and 48
WILSON in view of Singh and SCAPEL discloses all the elements as stated in Claims 9, 29, and 46 respectively and further discloses while displaying the plurality of sub-options, detecting an input selecting a first sub-option in the plurality of sub-options; and in response to detecting the input, selecting the first sub-option in the plurality of sub-options without providing a tactile output via one or more tactile output generators (WILSON, FIGS. 9C-9D; ¶ [0267]: after the user selected a new hair color corresponding to representation 922 via touch 924, avatar 901 is updated to reflect the new hair color without generating the tactile output) (SCAPEL, FIG. 8AZ; ¶ [0375]: lip color slider 892 includes selector affordance 893 that can be positioned along the lip color slider to adjust a gradient of selected lip color 884a from a high gradient value at 892a to a low gradient value at 892b without generating the tactile output) (Singh, Pages 75-76 (3:17 – 3:18): in response to detecting a touch input on a sub-option in the plurality of sub-options, displaying information regarding to the selected sub-option without generating the tactile output).

Claims 13, 32, and 49
WILSON in view of Singh and SCAPEL discloses all the elements as stated in Claims 9, 29, and 46 respectively and further discloses while displaying the plurality of sub-options, detecting a second rotation of the rotatable input device; and in response to detecting the second rotation of the rotatable input device, selecting a first sub-option in the plurality of sub-options (Singh, Pages 72-74 (3:11 – 3:12):  while a plurality of sub-options are displayed, in response to detecting the rotation input of the rotatable bezel of watch, one sub-option among the plurality of sub-options will be displayed in the center of screen for selection).

Claims 14, 33, and 50
WILSON in view of Singh and SCAPEL discloses all the elements as stated in Claims 9, 29, and 46 respectively and further discloses detecting a request to cease displaying the plurality of sub-options; and in response to detecting the request to cease displaying the plurality of sub-options: ceasing to display the plurality of sub-options; displaying, via the display generation component, the respective avatar feature with a selected sub-option of the plurality of sub-options; and displaying, via the display generation component, the characteristic selection element corresponding to the set of characteristic options for the respective avatar feature (WILSON, FIGS. 9G-H; ¶¶ [0270]-[0271]: in response to selection of next button 939 via touch input 940, ceasing to display a plurality of sub-option representation 937-941, and avatar 901 is displayed with the selected color representation 939 for the eyeglasses with the selected style representation 936) (Singh, Pages 77-80 (3:27 – 3:28): in response to clicking a button, ceasing to display a plurality of sub-options, and display a plurality of setting selection elements with selected sub-option corresponding the selected setting selection element).

Claims 16, 35, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over WILSON in view of Singh as applied to Claims 1 and 17-18 respectively above, and further in view of van Os (US 2011/0252344 A1, published on 10/13/2011), hereinafter van Os.

Claims 16, 35, and 52
WILSON in view of Singh discloses all the elements as stated in Claims 1 and 17-18 respectively and fails to explicitly disclose detecting a request to separate the respective avatar feature into a plurality of sub- features; and in response to detecting the request to separate the respective avatar feature into a plurality of sub-features, adding the plurality of sub-features to a set of avatar features that can be edited in the avatar editing interface.  
van Os teaches an avatar editing environment (van Os, ABSTRACT), wherein detecting a request to separate the respective avatar feature into a plurality of sub- features; and in response to detecting the request to separate the respective avatar feature into a plurality of sub-features, adding the plurality of sub-features to a set of avatar features that can be edited in the avatar editing interface (van Os, FIGS. 1B and 2A-2F; ¶¶ [0050]-[0051] and [0057]: when the user has touched or otherwise interacted with element picker icon 116 (i.e., request to separate the selected "Hat" category as individual elements), an element picker interface, grid view 200, is displayed, where each cell in the grid view 200 displays an avatar in context with a different element (sub-feature) selected from the category (e.g., "Hat" category/feature) of elements;  if the user has invoked color picker icon 114 from the main avatar editing interface as shown in FIG. 1B, then the color(s) selected in the color picker interface can be applied to all elements in the currently selected category; i.e., treated the selected category as a whole; alternatively, if the user has invoked the color picker icon 114 from the element picker interface as shown in FIG. 2A, the color(s) selected in the color picker interface can be applied to only the currently selected element in the currently selected category; i.e., treated each element in the selected category separately).
WILSON in view of Singh, and van Os are analogous art because they are from the same field of endeavor, an avatar editing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of van Os to WILSON in view of Singh.  Motivation for doing so would improve flexibility of user interface and therefore enhance user experience.

Claims 19-20, 36-37, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over WILSON in view of Singh as applied to Claims 1 and 17-18 respectively above, and further in view of TSUTSUMI et al. (WO 2009/133710 A1, published on 11/05/2009), hereinafter TSUTSUM.

Claims 19, 36, and 53
WILSON in view of Singh discloses all the elements as stated in Claims 1 and 17-18 respectively and further discloses while displaying at least the portion of the avatar and the characteristic selection element, detecting, via a touch-sensitive surface, a  (WILSON, FIGS. 9F-G; ¶ [0270]: after the eyeglass style corresponding to representation 936 has been selected via touch 938 of FIG. 9F; as reflected in avatar 901, representation 936 corresponds to the eyeglasses that avatar 901 is depicted as wearing; additionally, the color corresponding to representation 939 is selected for the eyeglasses, either by default or by user selection).
WILSON in view of Singh further discloses that additional feature representations are available but cannot be displayed due to space constraints, device 600 displays the additional feature representations in response to user input, such as a swipe on feature-selection control region 900B; i.e., addition feature representations can be scrolled into selection control region 900B by swipe gesture (WILSON, ¶ [0263]).
WILSON in view of Singh fails to explicitly disclose while displaying at least the portion of the avatar and the characteristic selection element, detecting, via a touch-sensitive surface, a swipe gesture; and in response to detecting the swipe gesture: displaying at least a second portion of the avatar, wherein displaying at least the second portion of the avatar includes displaying a second avatar feature; and displaying a characteristic selection element corresponding to a second set of characteristic options for the second avatar feature.  
TSUTSUMI teaches a system and a method for creation of character display data called an avatar (TSUTSUMI, ¶ [0001]), wherein while displaying at least the portion of the avatar and the characteristic selection element, detecting, via a touch-sensitive surface, a swipe gesture; and in response to detecting the swipe gesture: displaying at least a second portion of the avatar, wherein displaying at least the second portion of the avatar includes displaying a second avatar feature; and displaying a characteristic selection element corresponding to a second set of characteristic options for the second avatar feature (TSUTSUMI, FIG. 1; ¶ [0042]: the display 4 includes the function of the touch panel 4a, and can select the content displayed by the finger and/or pen and can operate the display content; FIGS. 2 and 18; ¶ [0124]: each function of the avatar maker 50 a can be operated with the finger 4f in addition to the cursor 6 or instead of the cursor 6; e.g., the first display selection unit 56 scrolls the index image 61 up and down when the first scroll area 21 is flicked/swiped up and down by the finger 4f; the second display selection unit 57 scrolls the part image 62 when the second scroll area 22 is flicked left and right with the finger 4f; FIGS. 4 and 8-10; ¶¶ [0085]-[0091]: when the avatar 30 is displayed in the character display area 29, the first display selection unit 56 displays the plurality of index images 61 so as to scroll with flick/swipe gesture, wherein the plurality of index images 61 each indicating a plurality of selectable elements 36 in the first scroll region 21 arranged to extend in the vertical direction on the right side of the rectangular character display region 29; the element 36 indicated by the index image 61 displayed in the intersecting frame 28 of the first scroll area 21 is slightly enlarged, which is automatically selected; the second display selection unit 57 displays the plurality of part images 62 so as to scroll with flick/swipe gesture, wherein the plurality of part images 62 each indicating the variation 37 of the selectable element 36 in the second scroll area 22 arranged along the left-right direction below the character display area 29; the part image 62 displayed in the frame 27 at the substantially center of the second scroll area 22 is slightly enlarged and displayed, which is automatically selected; the displayed avatar 30 reflects the selected variation at substantially the same time as the part image 62 displayed in the frame 27 of the second scroll area 22 is enlarged and selected; i.e., when detecting flicked/swiped gesture up/down in the first scroll area 21 or flicked/swiped gesture left/right in the second scroll area 22, new avatar features automatically selected are displayed at substantially the same time in the displayed avatar 30).
WILSON in view of Singh, and TSUTSUMI are analogous art because they are from the same field of endeavor, a system and a method for creation of character display data called an avatar.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of TSUTSUMI to WILSON in view of Singh.  Motivation for doing so would allow the user to intuitively grasp the change of the character displayed on the display device, and easily enjoy the data for displaying the desired character while enjoying the change of the character, and therefore enhance user experience (TSUTSUMI, ¶ [0027]).

Claims 19, 36, and 53
WILSON in view of Singh and TSUTSUMI discloses all the elements as stated in Claims 18, 35, and 52 respectively and further discloses wherein displaying the avatar editing user interface further includes displaying a first indicator identifying the respective avatar feature, and in response to detecting the swipe gesture, replacing display of the first indicator corresponding to the respective avatar feature with display of a second indicator identifying the second avatar feature (TSUTSUMI, FIGS. 4 and 8-10; ¶¶ [0087]-[0088], [0102]-[0103], and [0124]: when the index image 61 is scrolled up and down by flick/swipe gesture up/down, the part image 62 displayed so as to extend in the horizontal direction from the intersecting portion 28 is automatically changed so that the proper variation 37 can be selected; when another element E2 (body type) is being selected, instead of displaying the variation part image 62, the ratio between the face 31 and the body 32 is changed with the display that the body shape is fat and thin; i.e., indicator displayed in variation part image 62 and icon 26 are changed/updated in response to flick/swipe gesture up/down).

Response to Arguments
Applicant's arguments filed 03/08/2022 with respect to Claims 1, 17-18, 21-22, 38-39, and 55-56 have been fully considered but they are not persuasive. 
Applicant argues on Pages 35-39 of the Remarks with respect to Claims 1, and 17-18 that in Wilson, options for customizing an avatar are not selected and displayed "based on the rotation of the rotatable input device" as required by claim 1.
In response, examiner respectfully disagrees.  WILSON discloses in .
Applicant further argues on Pages 44-45 of the Remarks respect to Claims 21, 38, and 55 that Wilson does not select or display a characteristic option based on rotation of a rotatable input device, much less based on the amount of rotation and the direction of rotation, and Singh merely changes options for a watch face or selects a setting by rotating a watch bezel, and the amount of rotation and the direction of rotation of the watch bezel in Singh does not cause a specific characteristic option from a set of characteristic options for an avatar feature to be selected and displayed.
In response, examiner respectfully disagrees.  As described above Singh teaches the missing limitation of WILSON in Pages 18-21 at timestamp 0:48 – 0:54 while displaying digital image representation of Watch Face (i.e., a real-world product) design concept (i.e., equivalent to avatar in WILSON) and characteristic selection element (e.g., Watch Face style options similar to hair style options in WILSON) displayed above digital image representation of Watch Face design concept, detecting rotation input of the bezel around the display, and change/update Watch Face style between "Health Summary" and "None" according to rotation amount and rotation direction of the bezel around the display indicating by blue indicator near the bezel; e.g., when blue indicator is between 10 and 15 as shown in Page 19 at timestamp 0:49 and Page 21 at timestamp 0:54 (after the bezel is rotated in reverse direction form Page 20 at timestamp 0:50), Watch Face style is shown with "Health Summary" meters; when blue indicator is between 15 and 20 as shown in Page 20 at timestamp 0:50, Watch Face style is shown without "Health Summary" meters.  Therefore, the combination of WILSON and Singh DOES teach "wherein detecting the rotation of the rotatable input device includes detecting an amount of rotation and a direction of rotation of the rotatable input device, and wherein the second characteristic option is selected from the set of characteristic options based on the amount of rotation and the direction of rotation of the rotatable input device" as recited in dependent claim 21.
Applicant further argues on Pages 45-46 of the Remarks respect to Claims 22, 39, and 56 that Wilson does not use a rotatable input device for selecting avatar customization options, and thus none of the feature representations, option representations, or color representations disclosed in Wilson are displayed in an area of the display that is in between the avatar and a rotatable input device; and Singh fails to disclose displaying any portion of an avatar, and thus Singh cannot disclose displaying a characteristic selection element in an area of the display that is in between an avatar and a rotatable input device.
In response, examiner respectfully disagrees.  As described above Singh teaches the missing limitation of WILSON in Pages 18-21 at timestamp 0:48 – 0:54 that characteristic selection element (e.g., Watch Face style options similar to hair style options in WILSON) is displayed above digital image representation of Watch Face (i.e., a real-world product) design concept (i.e., equivalent to avatar in WILSON) between digital image representation of Watch Face design concept and an edge of the display near the rotating bezel.  Therefore, the combination of WILSON and Singh DOES teach "wherein at least the portion of the avatar is displayed in a first area of the display generation component, and wherein the characteristic selection element is displayed in a second area of the display generation component in between the first area and an edge of the display generation component proximate to the rotatable input device" as recited in dependent claim 22.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s arguments filed 03/08/2022 with respect to Claims 9,  on Pages 39-44 of Remarks have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BLOCK et al. (US 2018/0081515 A1, published on 03/22/2018) discloses device 2600 also has rotatable input mechanism 2640, and the user can optionally move rotatable input mechanism 2640 to cycle through different options for editing different aspects of the clock face (BLOCK, FIG. 26; ¶¶ [0421]-[0422] and [0430]);
KO et al. (US 2018/0329587 A1, published on 11/15/2018) discloses device 1100 displays scroll indicator 1160a/1160b, which informs the user that patterns can be selected by scrolling and indicates the position of the pattern along the series of selectable patterns; and also the user can rotate 1120a via scroll 1162 to change the pattern, wherein scroll indicator 1160a/1160b is displayed between the composite image 1158 and rotate 1120a (KO, FIG. 11M; ¶¶ [0374]-[0375]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 10,505,726 B1 to Andon et al., published on 12/10/2019, Col. 2, lines 29-53: digital representation of a real-world product; e.g., a computer-generated avatar of the shoe.
        2 See, for example US 2018/0081515 A1 to BLOCK et al., published on 03/22/2018, FIG. 26; ¶ [0421].
        3 See, for example US 2014/0078144 A1 to Berriman et al., published on 03/20/2014, 508C in FIG. 5; 802 in FIG. 8; ¶¶ [0065] and [0068].